     Case 2:21-cv-00326-JCM-BNW Document 25 Filed 06/24/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Christina V. Miller, Esq.
     Nevada Bar No. 12448
 4   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 5   7785 W. Sahara Ave., Suite 200
 6   Las Vegas, NV 89117
     (702) 637-2345; Fax: (702) 946-1345
 7   cmiller@wrightlegal.net
     Attorneys for Plaintiff, Wells Fargo Bank, National Association, as Trustee for Morgan Stanley
 8   Capital I Inc. Trust 2006-HE1, Mortgage Pass-Through Certificates, Series 2006-HE1
 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA
11
      WELLS FARGO BANK, NATIONAL                         Case No.: 2:21-cv-00326-JCM-BNW
12    ASSOCIATION, AS TRUSTEE FOR
      MORGAN STANELY CAPITAL I INC.                      STIPULATION AND ORDER TO STAY
13    TRUST 2006-HE1, MORTGAGE PASS-                     DEADLINE TO FILE DISCOVERY
      THROUGH CERTIFICATES, SERIES 2006-                 PLAN [ECF NO. 23]
14
      HE1,
15                                                       [First Request]
                           Plaintiff,
16           vs.
17    WESTCOR LAND TITLE INSURANCE
18    COMPANY; DOE INDIVIDUALS I through
      X; and ROE CORPORATIONS XI through
19    XX, inclusive,
20                         Defendants.
21
            Plaintiff, Wells Fargo Bank, National Association, as Trustee for Morgan Stanley Capital
22
     I Inc. Trust 2006-HE1, Mortgage Pass-Through Certificates, Series 2006-HE1 (“Wells Fargo”)
23
     and Defendant Westcor Land Title Insurance Company (“Westcor”), by and through their counsel
24
     of record, hereby stipulate and agree as follows:
25
            1.      On June 17, 2021, this Court ordered the parties participate in a Rule 26(f)
26
     conference. ECF No. 23.
27
            2.      On June 24, 2021, the parties conferred.
28




                                                Page 1 of 2
     Case 2:21-cv-00326-JCM-BNW Document 25 Filed 06/24/21 Page 2 of 2




 1          3.      Defendant Westcor intends to file a motion to stay this case pending the outcome
 2   of Wells Fargo II no later than June 25, 2021.
 3          4.      Plaintiff has indicated it is unlikely to substantively oppose that motion based on
 4   the facts and circumstances related to this case.
 5          5.      In light of the anticipated motion to stay, the parties stipulate and ask the Court to
 6   stay the deadline to submit a scheduling order articulated in ECF No. 23 until after the anticipated
 7   motion to stay the case is adjudicated. In the event the motion to stay is denied, the parties will
 8   submit a proposed scheduling order within seven days of that order. Otherwise, the parties will
 9   hold the Rule 26(f) conference in abeyance until after the stay is lifted.
10          IT IS SO STIPULATED.
11     DATED this 24th day of June, 2021.                DATED this 24th day of June, 2021.
12     WRIGHT, FINLAY & ZAK, LLP                         MAURICE WOOD
13
       /s/ Darren T. Brenner                             /s/ Brittany Wood
14     Darren T. Brenner, Esq.                           Brittany Wood, Esq.
       Nevada Bar No. 8386                               Nevada Bar No. 7562
15     7785 W. Sahara Ave., Suite 200                    8250 West Charleston Blvd., Suite 100
16     Las Vegas, NV 89117                               Las Vegas, Nevada 89117
       Attorneys for Plaintiff, Wells Fargo Bank,        Attorney for Defendant, Westcor Land Title
17     National Association, as Trustee for Morgan       Insurance Company
       Stanley Capital I Inc. Trust 2006-HE1,
18     Mortgage Pass-Through Certificates, Series
19     2006-HE1

20                                            Order

21                            IT IS SO ORDERED

22   IT IS SO ORDERED. DATED: 12:51 pm, June 30, 2021

23          Dated this _____ day of June, 2021.
24
                              BRENDA WEKSLER
25                            UNITED STATES MAGISTRATE JUDGE
                                            ________________________________________
26                                          UNITED STATES DISTRICT COURT JUDGE
27
28




                                                  Page 2 of 2
